   Case 19-00554-SMT    Doc 43Filed 10/01/19 Entered 10/01/19 14:54:37   Desc Main
                              Document
The document below is hereby signed.       Page 1 of 5

Signed: September 30, 2019




                                 ___________________________
                                 S. Martin Teel, Jr.
                                 United States Bankruptcy Judge

                         UNITED STATES BANKRUPTCY COURT
                          FOR THE DISTRICT OF COLUMBIA

    In re                               )
                                        )
                                        )     Case No. 19-00554
      PAPARDELLE 1068, INC.,            )     (Chapter 11)
                                        )     Not for Publication in
                       Debtor.          )     West’s Bankruptcy Reporter.

                  MEMORANDUM DECISION AND ORDER RE MOTION TO
            RECONSIDER ORDER DENYING APPLICATION TO EMPLOY COUNSEL

          On August 16, 2019, the debtor commenced this case, and on

    August 19, 2019, the debtor filed an application under Fed. R.

    Bankr. P. 2014(a) to employ Steven H. Greenfeld and Cohen

    Baldinger & Greenfeld, LLC as counsel to represent it as a debtor

    in possession.     On September 9, 2019, the court denied that

    application because the application did not disclose certain

    connections of the attorneys, including connections to the owners

    of the debtor and to other entities owned by those owners such as

    Rotini, Inc., connections that ought to have been disclosed as

    required by Rule 2014(a).       The court’s order noted that the court

    “does not address whether it would grant or deny a new

    application disclosing all connections of the law firm with the

    debtor.”
Case 19-00554-SMT    Doc 43   Filed 10/01/19 Entered 10/01/19 14:54:37   Desc Main
                              Document Page 2 of 5


      On September 13, 2019, the debtor filed a motion for

reconsideration.      The motion includes a verified statement of

Greenfeld which the motion represents discloses relevant

connections as required by Rule 2014(a).            The verified statement

reflects the attorneys’ prior representation of Rotini, Inc.                 The

District of Columbia has opposed the motion for reconsideration,

pointing to both the connections not disclosed in the original

application to employ and the failure of the attorneys to

disclose that they hold an unsecured claim against Rotini, Inc.

                                        I

      The failure to make required disclosures of connections in

the application filed on August 19, 2019, warrants not granting

that application.      The connections ought to have been uncovered

by a diligent investigation and ought to have been disclosed even

if they could be viewed as having occurred quite some time prior

to this case.       There was no error in the court’s decision to deny

the application, and reconsideration of the ruling on the

application filed on August 19, 2019, is not warranted.

                                       II

      However, the motion for reconsideration is in effect a new

application to employ counsel, making disclosure of connections

as required by Fed. R. Bankr. P. 2014(a).             I deem it appropriate

to treat the motion for reconsideration as a new application.

Treated as a new application, it satisfies me that the debtor has


                                        2
Case 19-00554-SMT   Doc 43    Filed 10/01/19 Entered 10/01/19 14:54:37   Desc Main
                              Document Page 3 of 5


complied with Rule 2014(a) in disclosing required connections and

that there are no disqualifying connections warranting denying

the employment of counsel.

      Upon Greenfeld disclosing that the attorneys had previously

represented Rotini, Inc., it was not necessary under Rule 2014(a)

for the debtor to further disclose that the attorneys hold an

unsecured claim against Rotini, Inc. for that previous

representation.     Rotini, Inc. is not the debtor in this case.              In

Rotini, Inc.’s last bankruptcy case, the Chapter 7 trustee sold

Rotini, Inc.’s meaningful assets to Papardelle 1068, Inc.                 That

sale was made subject to liens but the attorneys held no lien

against Rotini, Inc.         Accordingly, the attorneys do not hold any

claim against the transferred assets or against the debtor,

Papardelle 1068, Inc.        Even though Papardelle 1068, Inc. operates

the same restaurant that Rotini, Inc. operated, and even though

the owners of Rotini, Inc. became the owners of Papardelle 1068,

Inc. sometime after the sale of assets of Rotini, Inc. to

Papardelle 1068, Inc., that does not make Papardelle 1068, Inc.

liable for the debt Rotini, Inc. owed to the attorneys.

      The District of Columbia notes that the owners ran up huge

sales tax debts in operating the restaurant when it was owned by

Rotini, Inc.    That may reflect on their ability successfully to

reorganize the affairs of Papardelle, Inc., but it is not a

reason to deny the employment of the attorneys who have now made


                                        3
Case 19-00554-SMT   Doc 43   Filed 10/01/19 Entered 10/01/19 14:54:37   Desc Main
                             Document Page 4 of 5


the disclosures of connections required by Fed. R. Bankr. P.

2014(a) and whose disclosed connections do not show a reason to

deny their employment.

      In short, the attorneys’ prior representation of Rotini,

Inc. and their failure to disclose their claim against Rotini,

Inc. do not warrant denying their employment in this case.                The

court will thus authorize the employment of the attorneys as

counsel for the debtor in possession.           However, I do not decide

whether to make the order authorizing the employment effective as

of an earlier date, and leave that issue for determination when

the attorneys seek compensation.           Creditors will remain free, for

example, to object to any application for compensation for

services rendered prior to the attorneys first disclosing on

September 13, 2019, all of the relevant connections under Rule

2014(a).

                                      III

      In accordance with the foregoing, it is

      ORDERED that the motion for reconsideration is denied to the

extent it requests the court to vacate the order denying the

application of employment filed on August 19, 2019.              It is

further

      ORDERED that treating the motion for reconsideration as a

new application to employ the attorneys, the new application is

granted and the debtor is authorized to employ Steven H.


                                       4
Case 19-00554-SMT                                                                          Doc 43   Filed 10/01/19 Entered 10/01/19 14:54:37   Desc Main
                                                                                                    Document Page 5 of 5


Greenfeld and Cohen Baldinger & Greenfeld, LLC as attorneys to

represent it as a debtor in possession.

                                                                                                                        [Signed and dated above.]

Copies to: E-recipients.




R:\Common\TeelSM\Judge Temp Docs\Papardelle 1068, Inc. - Order re Mtn to Recnsder_v3.wpd
                                                                                                              5
